UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6999



KEITH WILLIAM DEBLASIO; KEVIN A. EGGLESTON,

                                          Plaintiffs - Appellants,

          and


DONALD WELLS; S. BATTS; D. WILSON; D. MCBRIDE;
JOHN HARRIS; ERIC HOBBS; NASH; DONALD WAYNE
PEERY; STEVEN C. WHISENANT; WALTER EPPS;
WESLEY HAMMOND; CLARENCE W. TERRY; THOMAS
ALEXANDER; DERRICK K. JONES,

                                                       Plaintiffs,

          versus


GENE M. JOHNSON, Deputy Director, Virginia
Department of Corrections; RON ANGELONE, Di-
rector, Virginia Department of Corrections; W.
P. ROGERS, Regional Director, Virginia Depart-
ment of Corrections; C. D. LARSON, Warden,
Lunenburg Correctional Center; CAROL WALLACE,
Associate Warden of Operations, Lunenburg
Correctional Center; JERRY R. TOWNSEND, Major,
Lunenburg Correctional Center; sued in their
individual and official capacities; VIRGINIA
DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.
                           No. 00-7705



KEITH WILLIAM DEBLASIO; DONALD WELLS; S.
BATTS; D. WILSON; ERIC HOBBS; KEVIN A.
EGGLESTON; THOMAS ALEXANDER; DERRICK K. JONES;
KIP EDWARD BAILEY, SR.; ARTIE HATHAWAY; JAMES
R. KIRBY,

                                         Plaintiffs - Appellants,

          and


WALTER EPPS,

                                                          Plaintiff,

          versus


GENE M. JOHNSON, Deputy Director, Virginia
Department of Corrections; RON ANGELONE, Di-
rector, Virginia Department of Corrections; W.
P. ROGERS, Regional Director, Virginia Depart-
ment of Corrections; C. D. LARSON, Warden,
Lunenburg Correctional Center; CAROL WALLACE,
Associate Warden of Operations, Lunenburg
Correctional Center; JERRY R. TOWNSEND, Major,
Lunenburg Correctional Center; sued in their
individual and official capacities; VIRGINIA
DEPARTMENT OF CORRECTIONS,

                                          Defendants - Appellees,

          versus


KAREEM HARRIS,

                                                 Movant - Appellant.




                                2
                           No. 00-7706



KEITH WILLIAM DEBLASIO; DONALD WELLS; S.
BATTS; D. WILSON; ERIC HOBBS; KEVIN A.
EGGLESTON; THOMAS ALEXANDER; DERRICK K. JONES;
KIP EDWARD BAILEY, SR.; ARTIE HATHAWAY; JAMES
R. KIRBY,

                                         Plaintiffs - Appellants,

          and


IRA WAYNE MADISON,

                                                          Plaintiff,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; GENE JOHNSON, Director,
Virginia Department of Corrections; DAVID A.
GARRAGHTY, Warden, G.R.C.C.; G.R.C.C. STAFF
AND SECURITY,

                                          Defendants - Appellees,

          versus


KAREEM HARRIS,

                                                 Movant - Appellant.



                           No. 00-7707



KEITH WILLIAM DEBLASIO; DONALD WELLS; S.
BATTS; D. WILSON; ERIC HOBBS; KEVIN A.
EGGLESTON; THOMAS ALEXANDER; DERRICK K. JONES;

                      3
KIP EDWARD BAILEY, SR.; ARTIE HATHAWAY; JAMES
R. KIRBY,

                                         Plaintiffs - Appellants,

          and


RICHARD GUTHRIE; DERRICK D. STEELE; CASHA S.
AL; UHURU NASHEED,

                                                         Plaintiffs,

          versus


GENE M. JOHNSON, Deputy Director; RONALD
ANGELONE, Director; K.V. BONNER, Unit Manager,

                                             Defendants - Appellees,

          versus


KAREEM HARRIS,

                                                 Movant - Appellant.



                           No. 00-7708



KEITH WILLIAM DEBLASIO; DONALD WELLS; S.
BATTS; D. WILSON; ERIC HOBBS; KEVIN A.
EGGLESTON; THOMAS ALEXANDER; DERRICK K. JONES;
KIP EDWARD BAILEY, SR.; ARTIE HATHAWAY; JAMES
R. KIRBY,

                                         Plaintiffs - Appellants,

          and


I-TAL RASTAFARIAN COMMUNITY; LIAN J. ROSS,

                                                         Plaintiffs,

                                4
          versus


RON ANGELONE,

                                            Defendant - Appellee,

          and


RON DE’ANGELO, Director, Virginia Department
of Corrections,

                                                          Defendant,

          versus


KAREEM HARRIS,

                                                 Movant - Appellant.



                           No. 00-7709



KEITH WILLIAM DEBLASIO; DONALD WELLS; S.
BATTS; D. WILSON; ERIC HOBBS; KEVIN A.
EGGLESTON; THOMAS ALEXANDER; DERRICK K. JONES;
KIP EDWARD BAILEY, SR.; ARTIE HATHAWAY; JAMES
R. KIRBY,

                                         Plaintiffs - Appellants,

          and


T. UNDERSTANDING ALLAH,

                                                          Plaintiff,

          versus


R. ANGELONE, Director, Virginia Department of
Corrections,

                      5
                                              Defendant - Appellee,

          versus


KAREEM HARRIS,

                                                Movant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1818-AM, CA-99-1859-AM, CA-00-18-AM, CA-00-170-AM,
CA-00-211-AM)


Submitted:   May 29, 2001                  Decided:   June 27, 2001


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith William DeBlasio, Kevin A. Eggleston, Donald Wells, S. Batts,
D. Wilson, Eric Hobbs, Thomas Alexander, Derrick K. Jones, Kip
Edward Bailey, Sr., Artie Hathaway, James R. Kirby, Kareem Harris,
Appellants Pro Se. Pamela Anne Sargent, Assistant Attorney Gen-
eral, Rick Randall Linker, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                6
PER CURIAM:

     Appellants appeal the district court’s order granting summary

judgment in favor of the Defendants in their civil action chal-

lenging Division Operating Procedure 864—a prison grooming policy

requiring that male inmates’ hair not be more than one inch in

thickness/depth and prohibiting beards.   We have reviewed the rec-

ord and the district court’s opinion, along with the Appellants’

numerous allegations of error, and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

DeBlasio v. Johnson, Nos. CA-99-1818-AM; CA-99-1859-AM; CA-00-18-

AM; CA-00-170-AM; CA-00-211-AM (E.D. Va. June 26, 2000; Oct. 30,

2000).   We deny Appellants’ pending motions for appointment of

counsel and further case consolidation.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                7